Citation Nr: 1410395	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to January 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2010, the Board determined that new and material evidence had been submitted to reopen the previously denied claim of service connection for PTSD and remanded the de novo claim for benefits, as well as the claim for bipolar disorder, for further development and adjudication.  

The Board has recharacterized the claim as an acquired psychiatric disorder, to include PTSD and bipolar disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  

In his Brief on Appeal, the Veteran has raised a claim for traumatic brain injury (TBI).  The matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record compiled for appellate review of this matter to this point appears incomplete.  

As noted, the claim for an acquired psychiatric disorder includes PTSD.  The Veteran claimed the following stressors: witnessing cannibalism while in Grenada; 1985, Pearl Harbor, Hawaii, aboard the USS Worden he was sexually assaulted by LB (his roommate); between 1985 and 1986 he was attacked and beaten at a Taco Bell and filed a police report on base in Pearl Harbor; and between 1985 and 1986 aboard the USS Wordern there were several suicides earning the ship the nickname the "suicide ship," one of which he personally witnessed and had to help clean up.  With regard to the sexual assault, the Veteran did identify BP of Arkansas as having information on the assault, as he too was raped in the same manner by LB.  

Verification of these incidents may be possible and the matter must be remanded for verification of the stressors.  Upon Remand, a formal request should be made to the United States Army and Joint Services Records Research Center (JSRRC) to assist in verifying the reported in-service stressors.  Efforts must be made to obtain the police report from the base at Pearl Harbor and a witness statement from BP.  
38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  

In his June 2013 stressor statement and attached authorizations to release information to VA, the Veteran identified the following treatment providers: Grand Rapids VA Medical Center (VAMC) from 2000 to 2007; Battlecreek VAMC from 1998 to 2001; Ann Arbor VAMC from 1999 to 2001; JL (counselor); Mrs. W (psychologist); SG (psychiatrist); Dr. K (psychiatrist); and BM, the Assistant Director of Substance Abuse Center at Mel Trotter.  There are minimal VA records dated between 2001 and 2002 and between 2005 and 2007 associated with the claims folder.  There are no VA records dated between 1998 and 2000 or between 2002 and 2005 (the Veteran has been incarcerated since November 2007).  There are also no records from JL or BM associated with the claims folder.  The Board notes that attempts were previously made to obtain records from the Mel Trotter Center; however, as VA treatment records indicate he was inpatient for a year at this facility; further attempts must be made to secure these records.  It appears that Mrs. W and SG are Department of Corrections treatment providers and some of their records have been associated with the claims folder.  Any missing records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

In light of the missing records, and the recent allegation (referred claim) that his psychiatric disorders are the result of a TBI (Taco Bell beating incident), a new VA examination is necessary.  38 C.F.R. § 4.1; See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board would also note at this juncture that the August 2011 VA opinion specifically indicated that in order to determine whether there was a nexus between the Veteran's peer suicide stressor in service and his current psychological assessment, a "face-to-face" examination, to include psychological and personality assessment, would be necessary.  Such must be accomplished upon Remand. 

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he itemize and provide specific information regarding  in-service stressors.  He should be asked to identify specific dates (within a 60 day period), locations and units to which was assigned.

2.  Thereafter, with any additional information provided by the Veteran, and with the evidence already of record, the AMC/RO must prepare a summary of the Veteran's alleged in-service stressors.  This summary must be prepared regardless of whether the Veteran provides an additional statement, as requested above.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence of in-service stressors.  Notably, JSRRC should confirm (a) whether the Veteran witnessed the acts of cannibalism described as having taken place in Grenada during his active service; (b) whether between 1985 and 1986 there were several suicides aboard the USS Wordern while the Veteran was stationed aboard ship; and (c) whether LB was stationed aboard ship the same time as the Veteran.      

3.  Thereafter, with specific dates provided by the Veteran, contact the police department on base in Pearl Harbor, Hawaii, and request copies of the police report detailing the attack and beating of the Veteran at Taco Bell.  All requests for records and their responses must be clearly delineated in the claims folder. 

4.  Thereafter, attempt to contact BP of Arkansas and request any information regarding the alleged assault of the Veteran by his roommate LB.  All requests for records and their responses must be clearly delineated in the claims folder. 

 5.  Secure for the record copies of the complete VA clinical records of all evaluations and treatment the Veteran received for his psychiatric disorder from the following: Grand Rapids VAMC between 2000 and 2007; Battlecreek VAMC between 1998 and 2001; and Ann Arbor VAMC between 1999 and 2001.  All requests for records and their responses must be associated with the claims folder.

6.  After obtaining any additional consent forms, if necessary, secure for the record copies of the complete clinical records of all evaluations and treatment the Veteran received for his psychiatric disorder from the following providers: JL (counselor); Mrs. W (psychologist); SG (psychiatrist); Dr. K (psychiatrist); and BM, the Assistant Director of Substance Abuse Center at Mel Trotter.  All requests for records and their responses must be associated with the claims folder.

7.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  (Note: the Veteran is incarcerated).  All necessary tests, to include, but not limited to psychological and personality assessment, must be performed. 

The RO must inform the examiner whether an in-service stressor has been confirmed.

Thereafter, the examiner should offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that an acquired psychiatric disorder, including PTSD and bipolar disorder, is related to the Veteran's active military service, to include a verified in-service stressor?  

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include any pertinent evidence contained in the Veteran's virtual record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


